UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1333



ROBERT S. FASTOV,

                                              Plaintiff - Appellant,

          versus


PALISADES    SWIMMING    POOL    ASSOCIATION,
INCORPORATED; JEFFREY BRYAN; LINTON HENGERER;
HEIDI BUMPERS; NANCY BARRY; LOIS BURLEIGH;
MARLEIGH DOVER; JOYCE CHUNG; CHRISTINE HENCK;
JAN NEUDORFER; JOHN WINTROL; JOHN DOES 1-25;
JANE DOES 1-25,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:05-cv-01760-AW)


Submitted:   December 20, 2006             Decided:    January 9, 2007


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert S. Fastov, Appellant Pro        Se.     Larry   Paul   Rothman,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert S. Fastov appeals the district court’s order

granting   the   Defendants’   motion    to   dismiss   and   request   for

sanctions.    We have reviewed the record and find no reversible

error.   We deny as moot Fastov’s motion to expedite.         Accordingly,

we affirm for the reasons stated by the district court.          Fastov v.

Palisades Swimming Pool Assoc., Inc., No. 8:05-cv-01760-AW (D. Md.

Jan. 31, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -